 


110 HR 664 RH: Dana Point Desalination Project Authorization Act
U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 312
110th CONGRESS 2d Session 
H. R. 664
[Report No. 110–511, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Mr. Campbell of California introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

January 17, 2008
Additional sponsors: Mr. Calvert, Mr. Rohrabacher, Mr. Royce, and Mr. Gary G. Miller of California


January 17, 2008
Reported from the Committee on Natural Resources


January 17, 2008
Committee on Science and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Water Desalination Act of 1996 to authorize the Secretary of the Interior to assist in research and development, environmental and feasibility studies, and preliminary engineering for the Municipal Water District of Orange County, California, Dana Point Desalination Project located at Dana Point, California. 
 
 
1.Short titleThis Act may be cited as the Dana Point Desalination Project Authorization Act. 
2.Authorization for dana point desalination projectThe Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended by adding at the end the following new section: 
 
10.Dana point desalination research and feasibility related costs 
(a)AuthorityThe Secretary may assist in research and development, environmental and feasibility studies, and preliminary engineering for the Municipal Water District of Orange County, California, Dana Point Desalination Project located at Dana Point, California. 
(b)Federal ShareNotwithstanding section 7, the Federal share of the costs for the project assisted under subsection (a) shall not exceed 25 percent of the total costs of the project. 
(c)Authorization of AppropriationsThere is hereby authorized to be appropriated to the Secretary $2,500,000 to carry out this section. 
(d)SunsetThe authority of the Secretary to carry out any provisions of this section shall terminate 10 years after the date of the enactment of this section. . 
 

January 17, 2008
Reported from the Committee on Natural Resources
January 17, 2008
Committee on Science and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
